Citation Nr: 1540593	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for a low back strain from November 17, 2008 to December 4, 2011?

2.  What evaluation is warranted for a low back strain from December 5, 2011?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to December 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for a low back strain.  In an April 2012 rating decision VA increased the rating for the low back strain to 40 percent, effective December 5, 2011.   Thereafter, in August 2014 and June 2015 the Board remanded the case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

This matter was remanded by the Board in June 2015 for additional development.  The Board directed, inter alia, that the claim be readjudicated to include consideration of the appellant's entitlement to a temporary total evaluation for a low back strain following surgery in June 2012.  

The Board notes that on June 27, 2012, the Veteran presented to St. Vincent's Healthcare for a pre-operative visit for surgical intervention.  The Veteran wished to proceed with surgery, and he was to undergo minimally invasive right L3-4 laminectomy and right L5-S1 discectomy.  On July 30, 2012, the Veteran presented for post-operative appointment at which time he stated that he wanted to return to work light duty that week but did not feel ready to be able to carry heavy equipment or climb stairs.  The provider noted that the Veteran was doing well and would start physical therapy and could "return to work light duty."  

Unfortunately, contrary to the Board's directive, it does not appear that the claim of entitlement to a temporary total evaluation was ever considered.  Further development is therefore required.  Stegall.

Accordingly, the case is REMANDED for the following action:

After any additional notification and/or development deemed warranted has been completed, the issues, to include whether entitlement to a temporary total rating for convalescence under the provisions of 38 C.F.R. § 4.30 for the period beginning in June 2012 is warranted, must be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

